

116 HRES 582 IH: Resolution to end the inquisition of President Donald J. Trump.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 582IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Gooden submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONResolution to end the inquisition of President Donald J. Trump.
	
 Whereas the Constitution of the United States exclusively vests the power to initiate impeachment with the House of Representatives;
 Whereas the Jefferson Manual explicitly states how impeachment proceedings may begin; Whereas during previous impeachment efforts, the House of Representatives explicitly authorized, per adopted Rules of the House of Representatives and longstanding House procedure, impeachment proceedings;
 Whereas, on July 17, 2019, the House of Representatives voted on House Resolution 498, impeaching Donald John Trump, President of the United States, of high misdemeanors; during that vote, the Resolution failed to pass the House of Representatives as only 95 out of 234 Democrats supported impeaching President Trump;
 Whereas the Committee on the Judiciary of the House of Representatives has perpetuated a tangential inquisition after the failure of House Resolution 498;
 Whereas, on August 8, 2019, Committee on the Judiciary Chairman Jerrold Nadler stated the Committee is undertaking an investigation of all the evidence and will at the conclusion of this, hopefully by the end of the year vote articles of impeachment to the House floor or we won’t;
 Whereas, on September 16, 2019, Committee on the Judiciary Chairman Jerrold Nadler stated the Committee is impeaching the president right now;
 Whereas the impeachment of President Trump has not been authorized by the House of Representatives; Whereas Representative Nadler is leading a biased, pre-determined impeachment effort of the president as opposed to executing his investigative duties and is unfit to serve as Chairman of the Committee on the Judiciary of the House of Representatives;
 Whereas the current actions of the Committee on the Judiciary of the House of Representatives regarding impeachment are being conducted in violation of established House Rules, practices and principles as made evident from Chairman Nadler’s admissions; and
 Whereas clause two of Rule XXIII of the Rules of the House of Representatives provides, A Member … of the House shall adhere to the spirit and the letter of the Rules of the House and to the rules of duly constituted committees thereof: Now, therefore, be it
	
 That upon adoption of this resolution, Representative Nadler is hereby removed as Chairman of the Committee on the Judiciary and from the Committee on the Judiciary.
		